          Case 4:19-cr-00774-DC Document 24 Filed 03/16/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                          PECOS DIVISION
UNITED STATES OF AMERICA                       §
                                               §   CRIMINAL NO:
vs.                                            §   PE:19-CR-00774(1)-DC
                                               §
(1) THOMAS ALAN ARTHUR                         §


                         GOVERNMENT EXHIBITS
Exhibit       Description                                             Date Admitted
Govt 1        List of places Defendant lived                        3/16/20
Govt 2        Email thread from message board                       3/16/20
Govt 3        Email from Defendant                                  3/16/20
